The lower court having denied a stay, it is not this Court’s function to second-guess its decision. In re Petition of Allied Power & Light Co., 132 Vt. 554, 555-56, 326 A.2d 160 (1974). Accordingly, appellant having failed to demonstrate probability of success on appeal, Auclair v. Vermont Electric Power Co., 132 Vt. 519, 520, 323 A.2d 578 (per curiam), and the irreparable injury not having been demonstrated by evidence sufficient to satisfy the Court, In re Petition of Allied Power & Light Co., supra, 132 Vt. at 556, 326 A.2d 160; see V.R.A.P. 8(a), appellant’s motion for stay is denied.
Hill, J.